UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4530


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NORMAN MANUEL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:11-cr-00238-WO-1)


Submitted:   December 10, 2012            Decided:   December 27, 2012


Before SHEDD, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Lisa B. Boggs, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Norman Manuel, Jr., pled guilty, pursuant to a plea

agreement, to possession of ammunition by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2006).                              The district court

sentenced Manuel to seventy-two months’ imprisonment, within his

properly      calculated        Guidelines             range.        See       U.S.     Sentencing

Guidelines      Manual       (2011).          On       appeal,    Manuel        challenges         the

substantive reasonableness of the sentence, contending that it

is greater than necessary to accomplish the goals of 18 U.S.C.

§ 3553(a) (2006).            Finding no reversible error, we affirm.

              This     court        reviews       the       district     court’s         sentence,

“whether    inside,          just    outside,          or    significantly            outside     the

Guidelines       range[]        under        a     deferential          abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41 (2007).                                   When

reviewing a sentence for substantive reasonableness, this court

“examines       the    totality        of    the        circumstances,”              and,    if   the

sentence    is     within      the     properly-calculated                 Guidelines         range,

applies     a     presumption           on       appeal         that     the         sentence      is

substantively reasonable.               United States v. Mendoza-Mendoza, 597

F.3d   212,     216-17       (4th     Cir.        2010).         Such      a    presumption        is

rebutted    only       if    the     defendant          shows    “that         the    sentence     is

unreasonable          when    measured           against      the      § 3553(a)            factors.”

United    States       v.    Montes-Pineda,            445    F.3d     375,      379    (4th      Cir.

2006) (internal quotation marks omitted).

                                                   2
              After reviewing the record and the parties’ briefs, we

conclude       that       Manuel’s     seventy-two-month,              within-Guidelines

sentence is not substantively unreasonable, as Manuel fails to

overcome      the    appellate      presumption       of    reasonableness        afforded

his    sentence.           The   district     court      carefully       considered      the

§ 3553(a) factors and showed particular concern that Manuel’s

prior    sentences         had   not   deterred      him        from   participating      in

further       criminal      activity,       that    he     had     a   poor    employment

history, and that he was a former gang member.                            Moreover, the

court considered the particular needs of Manuel in crafting his

sentence, ordering him to participate in substance abuse and

mental health counseling and prohibiting him from associating

with    his    former       gang.      In    sum,    we     conclude      that    Manuel’s

carefully crafted sentence was not greater than necessary to

accomplish the goals of 18 U.S.C. § 3553(a).

              Accordingly, we affirm the district court’s judgment.

We    dispense      with    oral     argument      because       the   facts     and   legal

contentions         are   adequately     presented         in    the   materials       before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                             3